Citation Nr: 9928662	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  95-16 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
psoriatic arthritis of multiple joints, currently evaluated 
as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel

REMAND

The appellant served on active duty from September 1954 to 
June 1958 and from March 1959 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in December 1994, by 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO), which reduced the evaluation for 
the veteran's psoriatic arthritis to 30 percent effective 
March 1st, 1995.  Subsequently, a hearing officer determined 
that the psoriatic arthritis warranted a 60 percent 
disability rating, effective July 30th, 1993.  The veteran 
appealed this evaluation.

The veteran is currently service connected for low back 
strain, rated 10 percent disabling under 38 C.F.R. Part 4, 
Diagnostic Code 5295.  In addition to this low back strain, 
the veteran contends that he should be service connected for 
psoriatic arthritis of the low back.  He also claims that he 
should be service connected for neck problems which he 
attributes to psoriatic arthritis.  Finally, the veteran 
contends that he is unemployable due to his arthritis 
disabilities.

The undersigned believes that the issues of service 
connection for low back and neck problems as part of his 
service connected psoriatic arthritis are intertwined with 
the issue of entitlement to a rating in excess of 60 percent 
for psoriatic arthritis of multiple joints.  Moreover, 
because the veteran claims, in effect, that he is precluded 
from gainful employment due to these disabilities, this issue 
also should be developed and adjudicated.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1. While this case is in remand status, 
the veteran and his representative may 
submit additional evidence and/or 
argument on the appealed issues.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999) Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The 
veteran is further advised that he 
should assist the RO, to the extent 
possible, in the development of his 
claims, and that failure to cooperate 
may result in an adverse decision.  
Wood v. Derwinski, 1 Vet.App. 191, 193 
(1991).

2. The RO should request that the veteran 
identify dates, locations and 
treatment providers for all private or 
VA treatment for his psoriatic 
arthritis of multiple joints since 
1996.  Efforts to obtain any records 
of treatment should be documented and 
any evidence received in response to 
this request should be associated with 
the claims folder.

3. The veteran should be scheduled for a 
comprehensive VA examination in an 
effort to identify the nature and 
severity of the psoriatic arthritis 
disability to include whether there is 
any additional joint involvement.  The 
claims folder and a copy of this 
remand must be made available to, and 
reviewed by the examiner prior to the 
examination.  All diagnostic tests and 
studies deemed necessary by the 
examiners should be conducted.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should review the results of 
any testing prior to completion of the 
report.  The report of the examination 
should be comprehensive and include a 
detailed account of all manifestations 
of relevant pathology found to be 
present.  The examiner should provide 
complete rationale for all conclusions 
reached.




4. The examiner is requested to 
specifically comment on whether or not 
there is psoriatic arthritis in the 
lumbar and cervical spine.

5. Upon completion of the above, the RO 
should readjudicate the appellant's 
claim for an increased disability 
evaluation for psoriatic arthritis of 
multiple joints to include 
consideration of the presence of 
psoriatic arthritis in the lower back 
and cervical spine.  

6. The RO should adjudicate the 
appellant's claim for a total 
disability evaluation on the basis of 
individual unemployability for 
compensation purposes.

If the benefits remain denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case (SSOC) which provides citation to and discussion 
of the relevant law and regulations and they should be 
provided a reasonable period of time in which to respond to 
the SSOC.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review.  The appellant 
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


